Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The following action is in response to the remark entered on June 14th, 2021.
Claims 13, 24, and 30 are amended.
Claims 14-23, 25-29, and 31-32 are previously presented.
Claims 13-32 are pending in the current application. 
This action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 20, 22, 23, 24, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Sudolsky (U.S. Patent No. 6115656) in view of Berckefeldt (U.S. Patent No. 9685087).
Regarding claim 13:
Smith teaches:
A computer-implemented method for fusing and analyzing multiple sources of aircraft data, comprising: accessing, by one or more processors, one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft, (Smith discloses a system and method that analyzes multiple sources of aircraft data simultaneously. "The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems)
and at least one of the one or more portions of data being other data from a data source, ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems." [0019]; here it shows that the alerting system gathers data from different onboard systems. Paragraph [0020] shows a plurality of different onboard systems that provide data.)
the other data being at least one of technical disruption data, maintenance data, and post flight report data; ("FIG. 1 is a schematic representation of various onboard aircraft subsystems that cooperate to form an avionics network 100. This embodiment of the avionics network 100 includes, without limitation: a flight controls subsystem 102; a central maintenance subsystem 104; a cabin services subsystem 106; an engine subsystem 108; a landing subsystem 110; an aircraft power subsystem 112; an aircraft communications subsystem 114; a flight management subsystem 116; a flight displays subsystem 118; and an intelligent alert manager 120." [0020]; here it shows that a central maintenance subsystem cooperates with the alerting system.)
detecting, by one or more processors, one or more alerts indicative of a presence of a data anomaly within the one or more portions of data from the plurality of aircraft-related data sources, ("In addition, this embodiment of process 500 creates or updates an array of active alerts and corresponding time stamp information (task 506). The array is updated to reflect the current state (active or inactive) of the different possible alerts that could be generated by the monitored subsystems" [0045]; Smith is showing that after analyzing alert data received by the processor, an array of alerts are created that reflect the current state of the monitored subsystems and whether or not that state has drifted away from the normal state it should be in.)
at least one of the one or more alerts being detected within the continuously recorded flight data and at least one of the one or more alerts being detected within the other data; ("A crew alerting system monitors various avionics subsystems that reside onboard the host aircraft. Avionics subsystems onboard the aircraft generate specific alert or warning messages that are based on internal checks and diagnostics. These messages are usually displayed on the primary flight displays in the flight deck of the aircraft in real time for viewing by the flight crew." [0003]; here it shows that alerts can be detected in real time within data from different onboard subsystems.)
identifying, by one or more processors, a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047] here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. Therefore smith demonstrates identifying different types of alerts and identifying the originating data source with each detected alert.)
determining, by the one or more processors, one or more aircraft faults based at least in part on a correlation of the identified types and data sources for the detected alerts, (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "autolanding disabled", "hydraulics system malfunction", and an example for failure over multiple subsystems "a malfunction of the power distribution unit")
wherein the determining comprises identifying, by the one or more processors, one or more specific patterns of associations across the continuously recorded flight data and the other data; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages." [0019]; here it shows that patterns of associations between different alert messages from different onboard systems are identified.)
determining, by the one or more processors, whether the one or more aircraft faults should be confirmed based at least in part on the one or more specific patterns of associations; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages. Rather than automatically presenting all alert messages to the flight crew, the crew alerting system presents the originating/root cause of the alert messages, which alleviates much of the workload associated with conventional systems." [0019]; here it also shows that the alert messages are analyzed based on the patterns of associations and it is confirmed whether or not to output certain alert messages. For instance, instead of outputting all of the alert messages that are redundant in warning a flight crew of a specific problem, only the root cause is confirmed and presented through an alert message.)
and providing, by the one or more processors and upon confirming the one or more aircraft faults, an output indicative of the determined one or more aircraft faults for maintenance of the aircraft. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and any recommended responses on the display element 122." [0051]; Smith discloses that when the root cause of a fault is determined and confirmed, an output is displayed indicative of the determined aircraft fault.)
Smith does not teach that a portion of the flight data is continuously recorded by a recorder, however, 
Sudolsky teaches:
at least one of the one or more portions of data being continuously recorded flight data obtained from a recorder ("The method involves using a mass storage device such as an optical quick access recorder (OQAR), wherein the electronic medium is easily removed from the aircraft without requiring aircraft power or specialized equipment or skills. The electronic medium monitors and records a large and diverse plurality of output signals from line replaceable-units (LRU's), actuators, valves, sensors and other various components of an aircraft (in real time)." [Column 6 lines 11-22]; here it shows that a quick access recorder can continuously record flight data from various components of an aircraft.)
Smith and Sudolsky are analogous art because they are in the same field of art, fault alert systems for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portion of data as taught by Smith to be recorded continuously by a recorder as taught by Sudolsky in order for at least one of the one or more portions of data to be continuously recorded flight data obtained from a recorder. The teaching suggestion/motivation to combine is that by using data that is continuously recorded, fault recognition can be done more efficiently and quickly.  
Smith in view of Sudolsky does not explicitly teach that the one or more portions of data accessed by the one or more processors are specifically defined for a given aircraft system of the one or more aircrafts, however,
Berckefeldt teaches:
the one or more portions of data accessed by the one or more processors being specifically defined for a given aircraft system of the one or more aircraft, (“In some examples, TCAS computer 262, air traffic data surveillance system 260, and/or compositing system 120 may use a specified message protocol for communicating air traffic surveillance data based on the radio surveillance data for aircraft 100 to transmit to compositing system 120, and/or for compositing system 120 to communicate to aircraft systems 200, such as with requests for information.” [Column 8 lines 44-51]; here it shows that the aircraft computer can request information from different aircraft systems.)
Smith, Sudolsky, and Berckefeldt are analogous art because they are all in the same field of art, data fusion for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portions of data as taught by Smith in view of Sudolsky to be accessed from multiple different aircraft systems as taught by Berckefeldt in order for the one or more portions of data accessed by the one or more processors to be specifically defined for a given aircraft system of the one or more aircraft. The teaching suggestion/motivation to combine is to improve Smith in view of Sudolsky by adding an “on-demand” feature to data access option as taught by Berckefeldt in [column 5 lines 34-47].

Regarding claim 20:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13.
Sudolsky further teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft or at least one data source providing Post Flight Report (PFR) data. (“The method involves using a mass storage device such as an optical quick access recorder (OQAR), wherein the electronic medium is easily removed from the aircraft without requiring aircraft power or specialized equipment or skills. The electronic medium monitors and records a large and diverse plurality of output signals from line replaceable-units (LRU's), actuators, valves, sensors and other various components of an aircraft (in real time). Information is recorded on an optical storage disc which is read by an appropriate optical disc reader associated with a personal computer after a mission flight is accomplished.” [Column 6 lines 15-25])
Smith, Sudolsky, and Berckefeldt are analogous art because they are in the same field of art, fault alert systems for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portion of data as taught by Smith in view of Sudolsky in view of Berckefeldt to be recorded continuously by a QAR recorder as taught by Sudolsky in order for at least one of the one or more portions of data to be continuously recorded flight data obtained from a recorder. The teaching suggestion/motivation to combine is that by using data that is continuously recorded, fault recognition can be done more efficiently and quickly.  

Regarding claim 22:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 12.
Smith further teaches: 
The method of claim 13, wherein a corrective maintenance action is performed based at least in part on the output indicative of the one or more aircraft faults. ("The response dataset correlates originating causes, originating alerts, root causes, and/or alert summaries to recommended responses, procedures, and/or courses of action. In this regard, the recommendations address the corresponding causes and, if executed, are intended to resolve, alleviate, correct, fix, diagnose, treat, or otherwise address the underlying cause(s) of the alerts." [0041].)

Regarding claim 23:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13.
Smith further teaches:
The method of claim 13, further comprising applying, by the one or more processors, a plurality of aircraft-related data streams for one or more aircraft as an input to a statistical model of preconfigured processing rules, (Smith teaches an alert model (statistical model) that receives as an input, a plurality of alert data from different aircraft subsystems. Paragraph [0019] discloses that the alert model database is pre-loaded (preconfigured processing rules). In paragraph [0031] Smith discloses “During operation of the computing module 200, an input device 214 and/or an output device 216 may be utilized to facilitate the loading or updating of the alert model and response databases that support the intelligent crew alerting technique.” Which shows that the alert model can be updated based on operation of an input device.)
and wherein the one or more detected alerts and the one or more aircraft faults are identified as the output from the statistical model of preconfigured processing rules. ("The method receives first alert data indicative of at least one alert of a first onboard subsystem, traverses the alert model database to determine a root cause of the first alert data" [0006]; here it is shown that the model can be used to analyze alerts and determine the failure or root cause of the alert.)

Regarding claim 24
Smith teaches:
A system for fusing and analyzing multiple sources of aircraft data, comprising: (Smith discloses a system and method that analyzes multiple sources of aircraft data simultaneously.)
one or more processors; and one or more memory devices, ("The system includes a processing architecture configured to carry out processor-executable instructions, a processor-readable medium accessible by the processing architecture, and processor-executable instructions stored on the processor-readable medium." [0006]; "Examples of the processor-readable medium include an electronic circuit, a semiconductor memory device, a ROM, a flash memory, an erasable ROM (EROM), a floppy diskette, a CD-ROM, an optical disk, a hard disk, or the like." [0016].)
the one or more memory devices storing computer- readable instructions that when executed by the one or more processors cause the one or more processors to perform operations, ("The system includes a processing architecture configured to carry out processor-executable instructions, a processor-readable medium accessible by the processing architecture, and processor-executable instructions stored on the processor-readable medium." [0006].)
the operations comprising: accessing one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft; ("The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems.)
and at least one of the one or more portions of data being other data from a data source, ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems." [0019]; here it shows that the alerting system gathers data from different onboard systems. Paragraph [0020] shows a plurality of different onboard systems that provide data.)
the other data being at least one of technical disruption data, maintenance data, and post flight report data; ("FIG. 1 is a schematic representation of various onboard aircraft subsystems that cooperate to form an avionics network 100. This embodiment of the avionics network 100 includes, without limitation: a flight controls subsystem 102; a central maintenance subsystem 104; a cabin services subsystem 106; an engine subsystem 108; a landing subsystem 110; an aircraft power subsystem 112; an aircraft communications subsystem 114; a flight management subsystem 116; a flight displays subsystem 118; and an intelligent alert manager 120." [0020]; here it shows that a central maintenance subsystem cooperates with the alerting system.)
detecting one or more alerts indicative of a presence of a data anomaly within the one or more portions of data from the plurality of aircraft-related data sources, ("In addition, this embodiment of process 500 creates or updates an array of active alerts and corresponding time stamp information (task 506). The array is updated to reflect the current state (active or inactive) of the different possible alerts that could be generated by the monitored subsystems" [0045]; Smith is showing that after analyzing alert data received by the processor, an array of alerts are created that reflect the current state of the monitored subsystems and whether or not that state has drifted away from the normal state it should be in.)
at least one of the one or more alerts being detected within the continuously recorded flight data and at least one of the one or more alerts being detected within the other data; ("A crew alerting system monitors various avionics subsystems that reside onboard the host aircraft. Avionics subsystems onboard the aircraft generate specific alert or warning messages that are based on internal checks and diagnostics. These messages are usually displayed on the primary flight displays in the flight deck of the aircraft in real time for viewing by the flight crew." [0003]; here it shows that alerts can be detected in real time within data from different onboard subsystems.)
identifying a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047] here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. Therefore smith demonstrates identifying different types of alerts and identifying the originating data source with each detected alert.)
determining one or more aircraft faults based at least in part on a correlation of the identified types and data sources for the detected alerts, (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "autolanding disabled", "hydraulics system malfunction", and an example for failure over multiple subsystems "a malfunction of the power distribution unit")
wherein the determining comprises identifying, by the one or more processors, one or more specific patterns of associations across the continuously recorded flight data and the other data; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages." [0019]; here it shows that patterns of associations between different alert messages from different onboard systems are identified.)
determining, by the one or more processors, whether the one or more aircraft faults should be confirmed based at least in part on the one or more specific patterns of associations; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages. Rather than automatically presenting all alert messages to the flight crew, the crew alerting system presents the originating/root cause of the alert messages, which alleviates much of the workload associated with conventional systems." [0019]; here it also shows that the alert messages are analyzed based on the patterns of associations and it is confirmed whether or not to output certain alert messages. For instance, instead of outputting all of the alert messages that are redundant in warning a flight crew of a specific problem, only the root cause is confirmed and presented through an alert message.)
and providing, upon confirming the one or more aircraft faults, an output indicative of the determined one or more aircraft faults. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and any recommended responses on the display element 122." [0051]; Smith discloses that when the root cause of a fault is determined and confirmed, an output is displayed indicative of the determined aircraft fault.)
Smith does not teach that a portion of the flight data is continuously recorded by a recorder, however, 
Sudolsky teaches:
at least one of the one or more portions of data being continuously recorded flight data obtained from a recorder ("The method involves using a mass storage device such as an optical quick access recorder (OQAR), wherein the electronic medium is easily removed from the aircraft without requiring aircraft power or specialized equipment or skills. The electronic medium monitors and records a large and diverse plurality of output signals from line replaceable-units (LRU's), actuators, valves, sensors and other various components of an aircraft (in real time)." [Column 6 lines 11-22]; here it shows that a quick access recorder can continuously record flight data from various components of an aircraft.)
Smith and Sudolsky are analogous art because they are in the same field of art, fault alert systems for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portion of data as taught by Smith to be recorded continuously by a recorder as taught by Sudolsky in order for at least one of the one or more portions of data to be continuously recorded flight data obtained from a recorder. The teaching suggestion/motivation to combine is that by using data that is continuously recorded, fault recognition can be done more efficiently and quickly.  
Smith in view of Sudolsky does not explicitly teach that the one or more portions of data accessed by the one or more processors are specifically defined for a given aircraft system of the one or more aircrafts, however,
Berckefeldt teaches:
the one or more portions of data accessed by the one or more processors being specifically defined for a given aircraft system of the one or more aircraft, (“In some examples, TCAS computer 262, air traffic data surveillance system 260, and/or compositing system 120 may use a specified message protocol for communicating air traffic surveillance data based on the radio surveillance data for aircraft 100 to transmit to compositing system 120, and/or for compositing system 120 to communicate to aircraft systems 200, such as with requests for information.” [Column 8 lines 44-51]; here it shows that the aircraft computer can request information from different aircraft systems.)
Smith, Sudolsky, and Berckefeldt are analogous art because they are all in the same field of art, data fusion for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portions of data as taught by Smith in view of Sudolsky to be accessed from multiple different aircraft systems as taught by Berckefeldt in order for the one or more portions of data accessed by the one or more processors to be specifically defined for a given aircraft system of the one or more aircraft. The teaching suggestion/motivation to combine is to improve Smith in view of Sudolsky by adding an “on-demand” feature to data access option as taught by Berckefeldt in [column 5 lines 34-47].

Regarding claim 28:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 24.
Smith further teaches:
The system of claim 24, wherein the one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft are specific to a given aircraft system such that the one or more detected alerts and the one or more determined aircraft faults are specific to the given aircraft system. (Smith teaches that the plurality of data, the detected alerts, and the determined faults can be for one specific aircraft and for at least one specific onboard aircraft subsystem as seen in paragraph [0004].)

Regarding claim 29:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 24.
Smith further teaches:
The system of claim 24, the operations further comprising applying a plurality of aircraft-related data streams for one or more aircraft as an input to a statistical model of preconfigured processing rules, (Smith teaches an alert model (statistical model) that receives as an input, a plurality of alert data from different aircraft subsystems. Paragraph [0019] discloses that the alert model database is pre-loaded (preconfigured processing rules). In paragraph [0031] Smith discloses “During operation of the computing module 200, an input device 214 and/or an output device 216 may be utilized to facilitate the loading or updating of the alert model and response databases that support the intelligent crew alerting technique.” Which shows that the alert model can be updated based on operation of an input device.)
and wherein the one or more detected alerts and the one or more aircraft faults are identified as output from the statistical model of preconfigured processing rules. ("The method receives first alert data indicative of at least one alert of a first onboard subsystem, traverses the alert model database to determine a root cause of the first alert data" [0006]; here it is shown that the model can be used to analyze alerts and determine the failure or root cause of the alert.)

Regarding claim 30:
Smith teaches: 
One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: ("Techniques and technologies may be described herein in terms of functional and/or logical block components, and with reference to symbolic representations of operations, processing tasks, and functions that may be performed by various computing components or devices. Such operations, tasks, and functions are sometimes referred to as being computer-executed, computerized, software-implemented, or computer-implemented. In practice, one or more processor devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at memory locations in the system memory, as well as other processing of signals." [0015].)
accessing one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft; ("The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems.)
and at least one of the one or more portions of data being other data from a data source, ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems." [0019]; here it shows that the alerting system gathers data from different onboard systems. Paragraph [0020] shows a plurality of different onboard systems that provide data.)
the other data being at least one of technical disruption data, maintenance data, and post flight report data; ("FIG. 1 is a schematic representation of various onboard aircraft subsystems that cooperate to form an avionics network 100. This embodiment of the avionics network 100 includes, without limitation: a flight controls subsystem 102; a central maintenance subsystem 104; a cabin services subsystem 106; an engine subsystem 108; a landing subsystem 110; an aircraft power subsystem 112; an aircraft communications subsystem 114; a flight management subsystem 116; a flight displays subsystem 118; and an intelligent alert manager 120." [0020]; here it shows that a central maintenance subsystem cooperates with the alerting system.)
detecting one or more alerts indicative of a presence of a data anomaly within the one or more portions of data from the plurality of aircraft-related data sources, ("In addition, this embodiment of process 500 creates or updates an array of active alerts and corresponding time stamp information (task 506). The array is updated to reflect the current state (active or inactive) of the different possible alerts that could be generated by the monitored subsystems" [0045]; Smith is showing that after analyzing alert data received by the processor, an array of alerts are created that reflect the current state of the monitored subsystems and whether or not that state has drifted away from the normal state it should be in.)
at least one of the one or more alerts being detected within the continuously recorded flight data and at least one of the one or more alerts being detected within the other data; ("A crew alerting system monitors various avionics subsystems that reside onboard the host aircraft. Avionics subsystems onboard the aircraft generate specific alert or warning messages that are based on internal checks and diagnostics. These messages are usually displayed on the primary flight displays in the flight deck of the aircraft in real time for viewing by the flight crew." [0003]; here it shows that alerts can be detected in real time within data from different onboard subsystems.)
identifying a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047] here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. Therefore smith demonstrates identifying different types of alerts and identifying the originating data source with each detected alert.)
determining one or more aircraft faults based at least in part on a correlation of the identified types and data sources for the detected alerts, (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "autolanding disabled", "hydraulics system malfunction", and an example for failure over multiple subsystems "a malfunction of the power distribution unit")
wherein the determining comprises identifying, by the one or more processors, one or more specific patterns of associations across the continuously recorded flight data and the other data; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages." [0019]; here it shows that patterns of associations between different alert messages from different onboard systems are identified.)
determining, by the one or more processors, whether the one or more aircraft faults should be confirmed based at least in part on the one or more specific patterns of associations; ("The crew alerting system described here gathers and analyzes alert messages that originate from different onboard subsystems. Individual alert messages and/or patterns of alert messages are considered to arrive at a cause of the alert messages. In certain embodiments, the crew alerting system traverses a pre-loaded alert model database that defines cascading relationships between different alert messages and/or that correlates originating or root causes with particular patterns of alert messages. Rather than automatically presenting all alert messages to the flight crew, the crew alerting system presents the originating/root cause of the alert messages, which alleviates much of the workload associated with conventional systems." [0019]; here it also shows that the alert messages are analyzed based on the patterns of associations and it is confirmed whether or not to output certain alert messages. For instance, instead of outputting all of the alert messages that are redundant in warning a flight crew of a specific problem, only the root cause is confirmed and presented through an alert message.)
and providing, upon confirming the one or more aircraft faults, an output indicative of the determined one or more aircraft faults. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and any recommended responses on the display element 122." [0051]; Smith discloses that when the root cause of a fault is determined and confirmed, an output is displayed indicative of the determined aircraft fault.)
Smith does not teach that a portion of the flight data is continuously recorded by a recorder, however, 
Sudolsky teaches:
at least one of the one or more portions of data being continuously recorded flight data obtained from a recorder ("The method involves using a mass storage device such as an optical quick access recorder (OQAR), wherein the electronic medium is easily removed from the aircraft without requiring aircraft power or specialized equipment or skills. The electronic medium monitors and records a large and diverse plurality of output signals from line replaceable-units (LRU's), actuators, valves, sensors and other various components of an aircraft (in real time)." [Column 6 lines 11-22]; here it shows that a quick access recorder can continuously record flight data from various components of an aircraft.)
Smith and Sudolsky are analogous art because they are in the same field of art, fault alert systems for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portion of data as taught by Smith to be recorded continuously by a recorder as taught by Sudolsky in order for at least one of the one or more portions of data to be continuously recorded flight data obtained from a recorder. The teaching suggestion/motivation to combine is that by using data that is continuously recorded, fault recognition can be done more efficiently and quickly.  
Smith in view of Sudolsky does not explicitly teach that the one or more portions of data accessed by the one or more processors are specifically defined for a given aircraft system of the one or more aircrafts, however,
Berckefeldt teaches:
the one or more portions of data accessed by the one or more processors being specifically defined for a given aircraft system of the one or more aircraft, (“In some examples, TCAS computer 262, air traffic data surveillance system 260, and/or compositing system 120 may use a specified message protocol for communicating air traffic surveillance data based on the radio surveillance data for aircraft 100 to transmit to compositing system 120, and/or for compositing system 120 to communicate to aircraft systems 200, such as with requests for information.” [Column 8 lines 44-51]; here it shows that the aircraft computer can request information from different aircraft systems.)
Smith, Sudolsky, and Berckefeldt are analogous art because they are all in the same field of art, data fusion for aircrafts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the portions of data as taught by Smith in view of Sudolsky to be accessed from multiple different aircraft systems as taught by Berckefeldt in order for the one or more portions of data accessed by the one or more processors to be specifically defined for a given aircraft system of the one or more aircraft. The teaching suggestion/motivation to combine is to improve Smith in view of Sudolsky by adding an “on-demand” feature to data access option as taught by Berckefeldt in [column 5 lines 34-47].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Sudolsky (U.S. Patent No. 6115656) in view of Berckefeldt (U.S. Patent No. 9685087) in view of Singh (U.S. Publication No. 20120151290).
Regarding claim 14:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13 including detecting an alert and determining a fault based on the alert as seen in Smith’s paragraphs [0045] and [0047] respectively. The combination does not teach assigning an alert confidence score to the alert. However,
Singh teaches:
further comprising assigning, by the one or more processors, an alert confidence score associated with each detected alert; (Paragraph [0019] describes assigning a correlation value to a symptom in relation to a failure mode. The correlation value is commonly known as a causality weight (alert confidence score) and represents the level of strength of the correlation between a symptom and a failure mode.)
and wherein determining one or more aircraft faults is further based at least in part on the alert confidence scores assigned to each detected alert. (Singh teaches an integrated fault model that contains a fully vetted representation of the fault data as described in paragraph [0021]. He also teaches that the fault data is based on many different fault models/symptoms as well as the causality weights assigned to them as described in paragraph [0036].)
Smith, Sudolsky, Berckefeldt and Singh are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the detecting of alerts and determining of faults based on those alerts taught by Smith in view of Sudolsky in view of Berckefeldt with the assigning of an alert confidence score to an alert as taught by Singh, in order to determine faults in the aircraft based on the alert confidence score assigned to each detected alert. The suggestion/motivation to combine is that an alert confidence score would allow for the urgent alerts to be addressed first therefore leading to a more efficient fault diagnosis. 

Regarding claim 15:
Smith in view of Sudolsky in view of Berckefeldt in view of Singh teaches all of the limitations of claim 14.
Singh further teaches:
The method of claim 14, wherein the alert confidence score corresponds to a quantifiable value indicative of a historical likelihood that a given alert correlates with a given fault. ("However, causality weight values (alert confidence scores) between zero (quantifiable value) and one can also be used, and indicate the level of strength of the correlation between a particular failure mode and a particular symptom (alert)." [0019]. Paragraph [0022] shows that the weight values of the failure modes and the symptoms can be organized into a bipartite graph and that the symptoms can “include the presence of diagnostic trouble codes or the results (historical likelihood) of various diagnostics tests or customer complaints or, in general, any evidence that relates to the given failure mode.”)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Sudolsky (U.S. Patent No. 6115656) in view of Berckefeldt (U.S. Patent No. 9685087) in view of Desai (U.S. Publication No. 20080201381).
Regarding claim 16:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13 including receiving data from a plurality of aircraft-related data sources and determining faults within the data. Smith in view of Sudolsky does not teach the assigning of a data confidence score to a data source, or that the data source confidence score will be used to determine said faults. However,
Desai teaches:
further comprising assigning, by the one or more processors, a data source confidence score for each of the aircraft-related data sources; ("In module or block 102, a confidence level may be associated with each data source 104." [0017]; Figure 1.)
and wherein determining one or more aircraft faults is further based at least in part on the data source confidence scores assigned to each of the aircraft-related data sources. (In Figure 1, conflicts in the data are shown being resolved in the resolution engine 118 using source credentials. In paragraph [0032] Desai discloses that source credentials may involve trust/confidence levels in the process of identifying and addressing conflicts in the data.)
Smith, Sudolsky, Berckefeldt and Desai are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the receiving of data from a plurality of data sources and the determining of faults based on those data sources taught by Smith in view of Sudolsky in view of Berckefeldt with the assigning of a data confidence score to data source as taught by Desai, in order to determine faults in the aircraft based on the data confidence score assigned to each data source. The suggestion/motivation to combine is that a data source confidence score would allow for the more important data faults to be addressed primarily and would therefore lead to a more efficient fault diagnosis. 

Claims 17, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Sudolsky (U.S. Patent No. 6115656) in view of Berckefeldt (U.S. Patent No. in view of 9685087) in view of Singh (U.S. Publication No. 20120151290) in view of Desai (U.S. Publication No. 20080201381).
Regarding claims 17, 25, and 31:
Smith in view of Sudolsky discloses all of the limitations of claims 13, 24, and 30.
Singh teaches:
assigning, by the one or more processors, an alert confidence score associated with each detected alert, wherein each alert confidence score corresponds to a quantifiable value indicative of a historical likelihood that a given alert correlates with a given fault; ("However, causality weight values (alert confidence scores) between zero (quantifiable value) and one can also be used (assigned), and indicate the level of strength of the correlation between a particular failure mode and a particular symptom (alert)." [0019]; Singh also teaches in paragraph [0021] that a fault model can be created based on the analyzed data. In paragraph [0036] Singh further teaches that the data analyzed is based on the causality weights (alert confidence scores) assigned to a given symptom/fault. Paragraph [0022] shows that the weight values of the failure modes and the symptoms can be organized into a bipartite graph and that the symptoms can “include the presence of diagnostic trouble codes or the results (historical likelihood) of various diagnostics tests or customer complaints or, in general, any evidence that relates to the given failure mode.”
Smith, Sudolsky, Berckefeldt and Singh are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the detected alerts taught by Smith in view of Sudolsky in view of Berckefeldt, with the assigning of an alert confidence score and the functionality taught by Singh in order to assign alert confidence scores that correspond to a historical likelihood that a given alert correlates with a given fault and using those scores to determine aircraft faults. The suggestion/motivation to combine is that an alert confidence score that corresponds to said historical likelihood would allow for redundant alerts to be filtered out when a given fault is determined. Multiple alerts for the same fault can become clutter some, and therefore having confidence that an alert does correlate to a given fault would allow for the dismissing or ignoring of the redundant alert if the fault has already been addressed. Which would in turn, allow for a more efficient fault diagnosis of the analyzed data. 
Smith in view of Sudolsky in view of Berckefeldt in view of Singh teaches assigning alert confidence scores to detected alerts that correspond to a quantifiable value indicative of a historical likelihood that a given alert from a certain data source correlates to a given fault and that said alert confidence scores can be used to determine one or more aircraft faults. Smith in view of Sudolsky in view of Berckefeldt in view of Singh does not teach that the data sources themselves are assigned a data source confidence score that correspond to a quantifiable value indicative of an importance level of that data source in determining faults or that the data confidence scores can be used to determine faults. However,
Desai teaches:
assigning, by the one or more processors, a data source confidence score for each of the aircraft-related data sources, wherein each data source confidence score corresponds to a quantifiable value indicative of an importance level of that data source in determining aircraft faults; ("In module or block 102, a confidence level may be associated with each data source 104." [0017]; In figure 1, box 102 Desai discloses assigning a confidence level that can be organized into monotonically ascending or descending hierarchy of reliability levels. Paragraph [0018] discloses that the confidence level can be a specific value.
Smith, Sudolsky, Berckefeldt, Singh and Desai are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data sources taught by Smith in view of Sudolsky in view of Berckefeldt in view of Singh with the assigning of a data confidence score to a data source and the functionality taught by Desai, in order to assign a data confidence score that corresponds to a quantifiable value indicative of an importance level of that data source in determining aircraft faults and using those confidence scores to determine aircraft faults and in order to determine aircraft faults based on both the alert confidence score associated with each detected alert and the data confidence scores assigned to each of the aircraft data sources. The suggestion/motivation to combine is that a data source confidence score would allow for the more important data faults to be addressed primarily and would therefore lead to a more efficient fault diagnosis. 
Claims 18, 19, 21, 26, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Sudolsky (U.S. Patent No. 6115656) in view of Berckefeldt (U.S. Patent No. in view of 9685087) in view of Jamrosz (U.S. Patent No. 8019504). 
Regarding claim 18:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13.
Jamrosz teaches: 
wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft. ("Trend identification may be used for advanced detection of situations, such as, for example, an increasing failure, removal, maintenance man hour, or beyond capability of maintenance rates." [Column 10 lines 39-42]; here Jamrosz shows that the received data can be analyzed to discover trends that are indicative of potential technical disruptions to at least one flight.)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with the technical disruption data taught by Jamrosz in order to analyze data indicative of disruptions to at least one flight for the aircraft. The suggestion/motivation to combine is that the technical disruption data may be used in advanced to detect dangerous situations for crew members and flight attendees and avoid injury or loss of life.

Regarding claim 19:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13.
Jamrosz teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source providing maintenance data for the one or more aircraft. ("Operational data, maintenance data, supply data, and provisioning data are collected for a plurality of aircraft from a plurality of sources to form collected data." [Column 1 lines 52-55].)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with the maintenance data taught by Jamrosz in order to analyze data indicative of maintenance history. The suggestion/motivation to combine is that the maintenance data may be used in advanced to determine whether or not necessary maintenance has been done to the aircraft between flights. Which would prevent a flight from taking off without being properly serviced for flight.

Regarding claim 21:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 13:
Jamrosz teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source from a given flight for the one or more aircraft and at least one data source from one or more previous flights for the one or more aircraft. ("Further, this process data may be used to identify progression of a part through a repair cycle and identify the scope and depth of the repair required for the part. The data also may be used to identify current stage of repair for a part." [Column 9 lines 19-23]; Here Jamrosz discloses that the data can include data from a previous repair cycle for an aircraft from a previous flight and the current, present repair cycle for an aircraft from a current flight. In [column 8 lines 50-53], Jamrosz teaches that a portion of the data can be from daily flight records. This data can include details such as the number of missions (previous flights) it has completed, types of missions, and number of flight hours flown, which would be a data source from previous flights of the aircraft.)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with at least one data source from a previous and given flight as taught by Jamrosz in order to analyze data indicative an aircraft’s fault history. The suggestion/motivation to combine is that this data may be used in advanced to determine whether or not a given aircraft is known for failing in certain systems in the past. Which could allow for quicker recognition of a cause to repeating fault.

Regarding claim 26:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 24.
Jamrosz teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes one or more of at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft, at least one data source providing maintenance data for the one or more aircraft, at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft, or at least one data source providing Post Flight Report (PFR) data. ("Data in the detail operation table in tables 336 consists of the daily flight records as reported by the aircraft's pilot. This table may include details, such as, for example, the number of missions, types of missions, and number of flight hours flown." [Column 8 Lines 50-53]. Here Jamrosz is showing data from a source providing Post Flight Report data.)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with at least one data source from a source providing Post Flight Report data as taught by Jamrosz in order to analyze data previously recorded by past pilots. The suggestion/motivation to combine is that this data may be used to detect certain faults that a previous pilot may have made note of from their experience of flying the aircraft. This information can lead to a better fault diagnosis.


Regarding claim 27:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 24.
Jamrosz teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source from a given flight for the one or more aircraft and at least one data source from one or more previous flights for the one or more aircraft.. ("Further, this process data may be used to identify progression of a part through a repair cycle and identify the scope and depth of the repair required for the part. The data also may be used to identify current stage of repair for a part." [Column 9 lines 19-23]; Here Jamrosz discloses that the data can include data from a previous repair cycle for an aircraft from a previous flight and the current, present repair cycle for an aircraft from a current flight. In [column 8 lines 50-53], Jamrosz teaches that a portion of the data can be from daily flight records. This data can include details such as the number of missions (previous flights) it has completed, types of missions, and number of flight hours flown, which would be a data source from previous flights of the aircraft)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with at least one data source from a previous and given flight as taught by Jamrosz in order to analyze data indicative an aircraft’s fault history. The suggestion/motivation to combine is that this data may be used in advanced to determine whether or not a given aircraft is known for failing in certain systems in the past. Which could allow for quicker recognition of a cause to repeating fault.

Regarding claim 32:
Smith in view of Sudolsky in view of Berckefeldt teaches all of the limitations of claim 30.
Jamrosz teaches:
wherein the one or more portions of data from a plurality of aircraft-related data sources includes one or more of at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft, at least one data source providing maintenance data for the one or more aircraft, at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft, or at least one data source providing Post Flight Report (PFR) data. ("Data in the detail operation table in tables 336 consists of the daily flight records as reported by the aircraft's pilot. This table may include details, such as, for example, the number of missions, types of missions, and number of flight hours flown." [Column 8 Lines 50-53]. Here Jamrosz is showing data from a source providing Post Flight Report data)
Smith, Sudolsky, Berckefeldt and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith in view of Sudolsky in view of Berckefeldt with at least one data source from a Quick Access Recorder, a source providing maintenance data, or a source providing Post Flight Report data as taught by Jamrosz in order to analyze data previously recorded by past pilots. The suggestion/motivation to combine is that this data may be used to detect certain faults that a previous pilot may have made note of from their experience of flying the aircraft. This information can lead to a better fault diagnosis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664